         Case: 2:18-cv-01276-GCS-KAJ Doc #: 47 Filed: 07/15/19 Page: 1 of 1 PAGEID #: 1032
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

                     Goldi Y. Capalugan                              )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-1276
                      Emmanuel R. Lee                                )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Opinion and Order Adopting and Affirming the Report and Recommendation in that this case is Dismissed.
               The Court finds that Plaintiff's Objections are without merit and are hereby Overruled.The Court also finds
               that Plaintiff's Petition is hereby Denied.                                                                           .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for

                                                                                                                                     .

Date:         07/15/2019                                                    CLERK OF COURT


                                                                            /s/ Michelle D. Rahwan, Deputy Clerk
                                                                                          Signature of Clerk or Deputy Clerk
